 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDHistoric Smithville InnandHotel,Motel and Res-taurant Employees Union,Local 508,AFL-CIOLocal508, AFL-CIOHistoric Smithville Inn, Quail HillandHotel, Moteland Restaurant Employees Union,Local 508,AFL-CIO. Cases 4-CA-4146 and 4-CA-4151January 10, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn August 29, 1967, Trial Examiner George J.Bott issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices alleged in the complaint and recommend-ing that it cease and desist therefrom and take cer-tain affirmative actions, as set forth in the attachedTrialExaminer'sDecision.Thereafter, the Re-spondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed cross-exceptions with a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings'of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,I conclusions, and recommenda-tions of the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE PROCEEDINGGEORGE J. BOTT,Trial Examiner:Upon charges of un-fair labor practices filed by Hotel,Motel and RestaurantEmployees Union,Local 508,AFL-CIO,herein calledtheUnion,onDecember 5, 1966 against HistoricSmithville Inn and on December 9, 1966,against Histor-ic Smithville Inn and Quail Hill, herein called collectivelythe Employer or Respondent,the General Counsel of theNational Labor Relations Board issued a consolidatedcomplaint on April 3,1967, in which he alleged thatRespondent had engaged in unfair labor practices inviolation of Section 8(a)(1) and(3) of the National LaborRelationsAct, as amended,herein called the Act.Respondent's answer admitted certain allegations of thecomplaint but denied the commission of any unfair laborpractices.A hearing was held before me in Atlantic City,New Jersey,on May 16 and 17,1967. Subsequent to thehearing,General Counsel and Respondent filed briefswhich I have considered.Upon the entire record in the case and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSOn the basis of the admitted allegations of the com-plaint, I find that Smithville Inn and Quail Hill are NewJersey corporations engaged in the business of operatingrestaurants in Smithville, New Jersey. These corpora-tions are affiliated businesses with common officers,ownership, directors, and operators, and constitute a sin-gle-integrated business enterprise having a common laborpolicy affecting the employees of said corporations.In the course and conduct of its business, Respondentannually has a gross volume of business in excess of$500,000 and annually purchases and receives goods andsupplies valued in excess of $50,000 from outside theState of New Jersey.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,HistoricSmithville Inn and Quail Hill,Smithville, New Jersey, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.IRespondent's exceptions directed to the credibility resolutions and al-leged misconduct of the Trial Examiner are without merit. The Board willnot overrule the Trial Examiner's resolutions as to credibility,unless aclear preponderance of all relevant evidence convinces us that they are in-correct.Upon the entire record, such a conclusion is clearly not warrantedherein.Standard Dry Wall Products,91 NLRB544, enfd.188 F.2d 362(C.A. 3).The Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Setting and the IssuesAfter a meeting of not more than a dozen of Respond-ent's employees on November 28, 1966, at the Union'sheadquarters in Atlantic City, where an organizationaldrive was planned, the Union, commencing on the follow-ingWednesday night, November 30, and continuing onevery night thereafter until December 7, held meetingsfor employees at Jo-Jo's Bar and the Beachcomber, bothestablishments located near Respondent's restaurants.On Friday, December 2, 1966, the Union demandedrecognition as the statutory representative of Respond-ent's unit employees. The Union's communication on169 NLRB No. 23 HISTORIC SMITHVILLE INNDecember 3 and subsequently denied the request bothorally and in writing. IOn December 7, 1966, the Union called a strike andbegan to picket the Respondent. Picketing apparentlycontinued for about 3 weeks but it is not clear just howlong the strike lasted. During this brief but intense andunsuccessful drive to organize Respondent's employees,however, Respondent is alleged to have dischargedMagaret Jackson, one of its waitresses, because of herunion activities, and to have engaged in various acts inviolation of Section 8(a)(1) of the Act, such as illegal in-terrogation; a promise of benefits; threats related to theemployees union activities; and surveillance of employeeactivities and meeting places. Respondent denies the actsof interference, restraint, and coercion in violation of Sec-tion 8(a)(1) of the Act, and it contends that Jackson wasdischarged for cause.B.AllegedActs of Interference, Restraint, and Coercionin Violation of Section 8(a)(1) of the Act1.Surveillance of union meetingsCharles Miller described himself as a "coordinator" incharge of "handling of correspondence, coordination ofthe three restaurants as far as repairs, construction, park-ing lots, safety, security, and general manager." He isconcedely a supervisor and agent of Respondent. Milleradmitshaving been at Jo-Jo's bar on Thursday,December 1, and Saturday, December 3, and also leav-ingtheestablishmentandvisitingtheadjoiningBeachcomber bar on December 3 at approximately thesame time as the employees moved their union meetingfrom Jo-Jo' s to the Beachcomber. It would be well to re-call here that the Union held meetings for the employeesat Jo-Jo's which is south on U.S. 9 from Smithville, NewJersey, and a convenient and popular stopping place forRespondent's employees after work, every night fromWednesday, November 30 to December 7, 1966.Jo-Jo's contains a barroom, with a semicircular barlarge enough for approximately 20 to 30 stools, and aroom containing a pool table separated from the bar by apartition and entered through an entrance close to the barand near the main entrance but not closed by a door orcurtain. The union meetings were held in the so-calledpoolroom which had no door and can be at least partiallyviewed from certain seats at the bar. There was a substan-tial amount of testimony taken about Miller's location atthe bar during his visits to Jo-Jo's, but the witnesses didnot agree on where he was and what he could'see, withouta little effort. General Counsel's witnesses had him closeto the poolroom entrance staring intently in that direction.Respondent's witnesses moved him back some way fromthe entrance, and described him as disinterested in thehappenings in the adjoining room, chatting only about piz-zas, pool and six-packs. I find it not particularly impor-tant to completely resolve the location problem for it isevident that Miller was present during the meetings, andit is clear to me from the evidence that he could seeRespondent's employees entering the bar and continuing1There is no allegation in the complaint of refusal to bargain in violationof the Act. The Union insisted on recognition on the basis of signedauthorization cards, but the Employer demanded a Board election Therecord does not disclose how many authorization cards the Union had inits possession when it sought recognition, and the number of employees inthe unit for which the Union demanded recognition is also uncertain.79on into the poolroom where the union activity was goingon.What is important, of course, is Miller's motive invisiting the establishment when he did.2A number of General Counsel's witnesses placedMiller in Jo-Jo's bar more than once during the criticalperiod. John Timperio, president of the Union, testifiedthat, as employees from Respondent started to enter Jo-Jo's to attend a union meeting at approximately 8:30 p.m.,Miller was sitting at the bar. Employees continued to ar-rive until around 9 p.m., he said, and Miller was stillthere.Timperio said that his position at the head of agroup of tables which had been assembled in the pool-room enabled him to see Miller sitting at the bar. He saidMiller could look into the room and did so. Timperio ob-served him for about 10 minutes after the meeting startedbut not thereafter, because he became involved in con-ducting the meeting.On Saturday night, December 3, Timperio saw Millerat the bar again. According to him, Miller was seated in"roughly" the same position as earlier in the week andremained there while employees were entering the meet-ing room. Employees complained to Timperio aboutMiller'spresence, so he made arrangements at theBeachcomber, an adjoining bar, to use their private room.As Timperio and the employees left Jo-Jo's for theBeachcomber around 10 p.m., Miller was still sitting atthe bar in Jo-Jo's, Timperio said.Margaret Jackson, the alleged discrimmatee in thiscase, said she saw Miller at Jo-Jo's bar on Wednesday,Thursday, and Friday of the week in question. She alsosaw him at the Beachcomber on Saturday night, after theunion meeting was transferred there.Miller testified that he knew Jo-Jo's bar and theBeachcomber very well and had visited Jo-Jo's "man,many times," or "an average of three or four times aweek." He said he got there at approximately 9:30 p.m.on December 1 but no one from management sent himand his visit was entirely on his own. John Ferrie, one ofthe bartenders at the Inn, accompanied Miller that nightbecause Ferrie was without a car, and Miller offered hima ride home. On the way, Miller said, they both decidedto stop at Jo-Jo's. As indicated earlier, Miller said he sata greater distance from the poolroom than Timperio hadindicated, and he denied that he frequently looked intothe poolroom while he was there.Asked if he knew before he went to Jo-Jo's that therewas to be a union meeting that night, he replied that hehad heard rumors that there was to be a meeting of em-ployees but he denied that he knew it was to be a "unionmeeting." He said he did not make the visit because of therumors, for the "decision was made in transit betweenSmithville and Jo-Jo's," but he added that "it may havebeen with a certain amount of curiosity that prompted meto stop there."Miller did not go to Jo-Jo's on Friday, December 2, hesaid, but he did go alone on Saturday night, December 3.He testified that he remained only 15 minutes, andbecause the bar and poolroom were crowded he left andwent to the nearby Beachcomber bar where he stayed fora half hour. He said there was no meeting in progress2Exaggerations or inconsistencies in the testimony have not been over-looked for whatever bearing they may have on the credibility of the par-ticular witness, however. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile he was at Jo-Jo's, that he did not know that therewas goingto be one when he went there, but he "probablyassumedthat therewas goingto be" one, and that whenhe left for the Beachcomber he had no knowledge that theunion meetingat Jo-Jo's was being transferred to theBeachcomber. He didrecognizecertain employees ofRespondent who were at Jo-Jo's when he was there enterthe Beachcomber after he did.Ido not believe Miller's statements that his two visitsto Jo-Jo's bar and his leaving of Jo-Jo's on Saturday night,December 3 for the adjoining Beachcomber weremotivated by social, personal, or other considerations,unrelated to the union activities of Respondent's em-ployees. First of all, as already set forth, Miller's own ver-sion containsadmissionsthat he was at least partiallymotivated by his awareness that the employees were hav-ing somekind of a meeting. He said, for example, thatalthough the decision to stop at Jo-Jo's for a drink wasmade while he was driving Ferrie home, "a certainamount of curiosity" also might have prompted him tovisit the bar. Similarly, on Saturday night, when hereturned to Jo-Jo's either to drink or play pool, he said hedidn't "know" that there would be a union meeting there,but he added that he "probably assumed" there would be.In addition to these admissions, Miller's testimony in thisarea was evasive and contradictory, thereby indicatingthat the purported reasons for his conduct were not therealones.Under cross-examinationMiller said, inresponse to a question about his knowledge that a "unionmeeting" was in progress at Jo-Jo's before he got there,that the "first hint" he had that the employees were tryingto organize was obtained after he arrived. He admitted,however, that he stated in an affidavit given the Boardthat he became aware that the Union was organizingwhen he heard "rumors at the Inn that the union was hav-ing the meeting at Jo-Jo's." He then maintained that theword "union" was an "oversight" in the affidavit whichhe executed. This testimonial maneuvering reflects ad-versely on Miller's credibility.3There are at least two inadequately explained coin-cidences appearing in Miller's version. Margaret Jackson,the dischargee in the case and apparently a regular visitorto Jo-Jo's after working hours, credibly testified thatMiller used to frequent Jo-Jo's regularly, but his visitsstopped sometime in the summer of 1966. Miller did notcompletely agree on the time when his habits changed,but he conceded that he ceased making regular stops inAugust 1966. He maintained that he commenced topatronize the bar again in November 1966, but he wascareful not to say that he resumed his earlier habit offrequent visits, and he was unable to fix exactly the timewhen he startedagain.Not only is the coincidence of theunion meetingsandMiller's presence odd and unex-plained but here again Miller appeared evasive and con-tradictory, for he started off on direct examination withthe flat statement that he frequents Jo-Jo's "an average ofthree of four times a week" and it was only on cross-ex-amintation that it was learned that his routine had been in-terrupted many months before and never reestablished onthe same basis. The other most interesting coincidence intime is Miller's appearance at the Beachcomber on thesame night that the Union moved its meeting therebecause the employees were concerned about Miller's ap-pearance at Jo-Jo's. Miller's explanation of his move tothe Beachcomber was lame and actually not supported byfacts. In substance he said he left Jo-Jo's because it wasso crowded that he couldn't sit to drink and was unable toplay pool. Therefore, he went to the Beachcomber,completely unaware of the meeting just being moved tothat location. It is significant that the Beachcomber con-tains no pool table, although the "19th Hole," anothernearby saloon which Miller and Crawford, a bartender atRespondent, have frequented, does. In addition, Gross-croft, Respondent's supply chief who was at Jo-Jo's whenMiller arrived on December 3, testified that Miller sawhim and his wife and came and "sat behind us." Finally,when Miller arrived at the Beachcomber he asked em-ployee Jane Ellenbart, who was sitting at the bar, "Isthere a meeting here tonight." Since he had testified thathismove to the Beachcomber was made in ignorance ofthe employees' activities, he explained his question aslike asking "Is there a dance tonight" when one sees anorchestra arrive; the analogy being that because he at thatvery moment saw employees from Smithville Inn cominginto the Beachcomber from Jo-Jo's, this automaticallyprompted his inquiry. The explanation of this coincidencealso does not ring true.4Other factors detract from Miller's credibility. He de-nied facts which he would normally have known and ac-tions which he would have reasonably taken, tending allthe while to understate and underplay his activities at theplaces where the meetings were held. On direct examina-tion he said he could not recallseeingTimperio, theUnion's president, at Jo-Jo's, and it was not until cross-examination that he admitted that it was "obvious" to himwhen he got to Jo-Jo's that the Union was attempting toorganize employees because "Timperio was there as pre-sident of the Union," and either Crawford or Ferriepointed this out to him.5Miller conceded that while he was at the Beachcomber"there were many people coming in and going out of theclosed room," but at first he claimed that he didn't knowthat they were Respondent's employees, because he didnot watch them. It appears however, as Miller laterstated, that Respondent's employees wear distinctivecostumes and Miller recognized them as employees. Hethen maintained that he recognized the persons enteringthe room as "people" only employed by Respondent not8As will appear in the discussion of Jackson's discharge,infra,theunion activity at the Smithville Inn itself as early as November 28 or 29was known to supervisors. Supervisor John Hand testified that he knewof the "union activity" at the Inn before he went to Jo-Jo's bar onDecember 1, for he had seen a union card at the Inn.4Other interesting coincidences one of which I find it unnecessary toresolve are: Miller said that very few of the management staff went to Jo-Jo's, yet Robinson, Respondent's executive chef who does not drink andgoes there rarely, was present with his wife, either on December 3 or 4,during a union meeting,and John Hand,a supervisor who also frequentsJo-Jo's on rare occasions,was there on December 1 during a meeting.Both Hand and Robinson knew that union activity had commenced atRespondent.Hand knewthata meetingwould occur the night he visitedJo-Jo's, and the next day he told Robinson that he had met the Union'spresident.In Hand's case, although the complaint does not allege it as anunfair labor practice, nevertheless, as bearing on the alleged innocence ofMiller's attendance at the places where the meetings were held; I find thatHand, with knowledge that a union meeting was being held, visited Jo-Jo'sfor the purpose of observing the union activities.5 It further appeared from his testimony that "Timperio was in the poolroom," but Crawford and Ferrie, Miller's asserted source of informationabout Timperio, testified that they did not point Timperio out to Miller orrefer to the poolroom. This, I find, was grossly exaggerated and pretendedindifference on their part. Crawford even denied that Miller even lookedinto the poolroom. Ferrie said Miller did look into the poolroom, "buteveryone was sitting on the table at the time." HISTORIC SMITHVILLE INN81as union adherents,but it also appears that he gave an af-fidavit to the Board during the investigation of this casein which he stated that while he was "at the Beachcomberthe union people came into it and had a closed meeting. Isaw who was there because they came in while I wasthere." This inconsistency and his pretending to be blindto people in colonial dress are additional indications of hisunreliability.Finally, Miller said he made no reports to any manage-ment official about what he saw at Jo-Jo's or theBeachcomber.Mrs. Noyes,coowner of the Inn with herhusband, testified that she heard that the Union was pay-ing for drinks at Jo-Jo's,and, in her December 7 letter tothe Union denying recognition,she used this informationas one of the reasons for refusing to honor the Union'smajority claim.Miller testified that when he asked for hisbar bill at Jo-Jo's, the bartender told him the drinks wereon the Union. It's likely that Miller told Mrs.Noyes thisfact, if it is a fact,6 and I find it abnormal for a"coordina-tor" whose duties encompass"security" to be so reticentabout a union's drive to organize his employer.I find thathe did keep higher officials informed,and his conceal-ment of it is another factor indicating that his role at thebars was different from what he said it was.Ifind, in accord with the allegations of the complaint,that on or about December 1 and 3, 1966, Respondent,through Charles Miller, engaged in surveillance of unionmeetings and activities at which employees participatedat places known as Jo-Jo's and the Beachcomber.By suchconduct, Respondent violated Section 8(a)(1) of the Act.2.Alleged threats and interrogation by Frank Dominico,Respondent's kitchen managerMargaret Jackson,discharged by Respondent on Satur-day, December 3, 1966, allegedly for her union activities,attended all the union meetings at Jo-Jo's bar. Shetestified that on Wednesday night, November 30, whileshe was sitting at Jo-Jo's bar in the company of otherwaitressesandwaitersemployed by Respondent,Kitchen Manager Dominico entered.A union meetingwas going on at the time in the adjoining poolroom, andJackson said she asked another waitress what was goingon in the side room.The waitress told her it was a unionmeeting and if she were"smart" she wouldn'tgo in.Jackson said she entered the room anyway, stood andlistened for a while,and then returned to the bar whereDominico was now seated and sat next to him.Jackson testified that she had a 20-minute conversationwith Dominico during which he referred to the fact thatemployees were signing union cards. According to her,Dominico stated that he controlled the "kitchen help, thePuerto Rican help and they would all do as he said, andthat none of them would go out on strike." He also saidthat if the waiters and waitresses struck"600 Dagoswould take over their jobs." Jackson added thatDominico told her that Mrs. Noyes, coowner of the Inn,had sent him to Jo-Jo's bar to discover the key organizers,that he knew three of them, and would find out who theothers were.Dominico then asked Jackson if she hadsigned a union card,and she admitted that she had. Dur-ing the evening,Jackson said,she and Dominico "hadquite a conversation involving the people,,most of it con-cerning union activities that were going on, why wewanted a union,etc." Although Jackson said she laughedwhen Dominico said he could replace the waiters andwaitresseswith"600Dagos,"shemaintained thatDominico seemed"quite stirred up" and was not joking.Dominico was admittedly at Jo-Jo's bar after workevery night of the week during which the Union wasmeeting there, but he testified without contradiction, andI credit him here, that he has been visiting the bar everynight, except on his night off, for many years and Wed-nesday, November 30, was his night off. Dominico de-nied that he had been sent to Jo-Jo's bar to observe em-ployees or that he had ever reported what he had seen toany management official.He said he never told "any em-ployee"(including Jackson,I assume, although he did notspecifically include her by name), that he had been sent tothe bar to uncover the union adherents,and he deniedthat he had ever interrogated or threatened any employee.He stated that he knew Margaret Jackson, but said he didnot speak with her at Jo-Jo's because Wednesday,November 30, was his day off and he was not there thatnight. He concluded his direct examination by stating that"naturally" he did not tell Jackson that if the employeesstruck he would replace them with"600Dagos."Dominico had been president of a local union in anothercity for a substantial period of time some years ago, andhe indicated that since he knew that unfair labor practicescould involve management in legal problems, he "nevermentioned no union to anybody" at Jo-Jo's.Respondent contends that Jackson is a liar and thatDominico's version is more logical and truthful.I am puz-zled by and not satisfied with either version.At firstglance, Jackson's account seems illogical.She had beeninterested in the Union for several days, was one of asmall group who distributed union cards and she had so-licited at Respondent's restaurant that very evening. Yet,that night,before the Dominico conversation,she pre-tended to another employee that she did not know that aunion meeting was being held in the adjoining room andthat she was only mildly interested.Subsequently, whenDominico arrived and, after confessing that he was spy-ing for Mr. Noyes, asked her if she had signed a unioncard,she readily admitted it. Peculiar as these actions ap-pear, however, they were not completely out of characterfor Jackson, because on the next night, when SupervisorHand arrived at Jo-Jo's, Jackson, as Hand conceded,took him into the union meeting room and introduced himto Timperio,the Union's president,who proceeded to ex-plain the benefits of unionism to him. Jackson eithertrusted or did not fear Hand, and it may be that she feltthe same about Dominico whom she had known as afriend for some years.Moreover,I found Jackson to begenerally accurate and persuasive,and I am not inclinedto find her account of this incident incredible on its face.If Dominico had been a more positive,and direct witness,however,Imight credit more of his denials and rejectsome of Jackson's account,but Dominico was vague anduncertain,and he impressed me, as did Miller, as conceal-ing what happened and how much he really knew aboutwhat was going on.Dominico clearly was not telling the truth when he saidthat he did not speak with Jackson at Jo-Jo's bar. If hemerelymeant that he did not speak with her onWednesday, November 30,because he didn't visit Jo-Jo'sthat night, then he was deliberately trying to evade the6Crawfordand Ferrie, Miller's companions,did not mention it. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDissue.7Under cross-examination Dominico concededthat he may have talked with Jackson on other eveningsthat week, for he said "When I see her in there, I say helloand stuff like that. I might buy her a drink." Askedspecifically if he had talked with her at the bar, heshrewedly replied that he "had never sat next to her," butthat "Every once in a while maybe she will come up to meand start talking." He stated that they were "friendly,"however, having worked together and having seen eachother at Jo-Jo's. There is no question in my mind that thetwo talked that week and that Dominico was much moreloquacious than he indicated. I am also convinced thatDominico discussed the union activities that were goingon at Respondent's restaurants and at Jo-Jo's. First,Dominico was a steady patron of Jo-Jo's who knew thatmeetings were being held there. Second, he knew thatcards were being distributed at Respondent early thatweek, for he said that on November 28 one of the em-ployees he supervised handed him a union card which hegave to Mr. Noyes. He also volunteered that on Tuesdaynight, November 29, at Jo-Jo's, Fred Rigsby, a cook atRespondent, told him that "we've got all your buddiessigned up." There was conversation about the union ac-tivitieswith Dominico certainly, and he was not tellingthe truth when he said he had none with Jackson. I creditJackson, and I find, as she testified, that Dominico toldher that he was sent to Jo-Jo's to determine the identitiesof union adherents; he interrogated Jackson about herunion activities; and he threatened to discharge em-ployees if they struck. By such conduct, Respondent vio-lated Section 8(a)(1) of the Act.3.Interrogation of employees by Mrs. NoyesThe complaint alleged that on or about December 5,1966, Respondent, through Mrs. Ethel Noyes, inter-rogated employees at Respondent's premises about theirunion activities, but the only witness called to supportthis allegation was Angelo Fotiou, who left Respondent'semploy shortly before December 7, the day of the strike,and who is now self-employed. Fotiou could remembernothing of the interview he had with Mrs. Noyes, whichwas the basis of the allegation, without looking manytimes at the affidavit he had given the Board during the in-vestigation, and there is some question that he had anyrecollection of the events even after reading his affidavit.At least that is the way it appears from the transcript, butit ismy recollection that Fotiou, although he has a lan-guage problem, is a very intelligent person who preferrednot to have to say too much, against anyone. It is clear,despite these difficulties, that he was called from his sta-tion to talk with Mrs. Noyes and that dining roommanager, John Gruhle, was also present. The questionswhich Mrs. Noyes asked Fotiou also bore on the unionactivitieswhich were occurring, but how much it is al-most impossible to say. Fotiou said Mrs. Noyes wantedto know why the "people were upset" and "what wasgoing on," but then he suffered a loss of memory and hadto read his affidavit. He said he told Mrs. Noyes he be-longed to the Union, but it also appears that he had been4 If Jackson was confused about what night she had her talk withDominico,he was as much in error as she about what union activities hap-pened on the evenings he actually was at Jo-Jo's. He testified that onTuesday, November 29, there wasa union meeting going on atJo-Jo's,but this is contrary to the testimony of all other witnesses.8Mrs Noyes admitted in her testimony that it was possible that she hadtalked with Fotiou, although she had given the Board an affidavit in whicha member for some time, and Mrs. Noyes knew it. Fotiouthen said he couldn't remember whether Mrs. Noyesasked him about his membership. Fotiou also stated atanother point that Noyes asked him if he had signed aunion card, but he diluted this statement by adding "sheasked me off-hand, lets put it that way." He concluded byagreeing that he would have to read his affidavit to be ableto say what Mrs. Noyes said to him and what he replied.I am unable to make a finding of improper interrogationon Fotiou's testimony alone, but General Counsel arguesthatGruhleunequivocallycorroboratedFotiou'stestimony by admitting that "there were rumors of unionactivity and we were interested in what wasgoing on."This was not all of Gruhle's explanation for his inquiriesto Fotiou and other undisclosed employees for he addedthat Mrs. Noyes asked Fotiou "what is going on aroundhere, what is all of this buzzing about, why is everybodyin huddles, why aren't they tending their business?" Heexplained that this question was asked because "nobodywas minding the store, so to speak. There was nobody onthe stations, the customer was going neglected." With thisexplanation adding a proper basis for the inquiries it can'tbe said that Fotiou's nebulous testimony finds corrobora-tion in Respondent's witnesses."I find that General Counsel has not established by apreponderance of the evidence that Respondent, throughMrs. Noyes, coercively interrogated employees, as al-leged.4.Alleged promise of benefitsClarence Harris, employed as a chef, did not cross theUnion's picket line on December 7 but stayed home fora day or two, during which period Earl Robinson, execu-tive chef and Harris' supervisor, visited him at his home.After talking with Robinson, Harris returned to work,and the complaint alleged that Robinson promised him abenefit if he would terminate his union activities. LikeFotiou, Harris didn't want to "involve" himself in theproceeding and he contributed little to it.9 For reasonssimilar to those in Fotiou's case, the record will not sup-port a finding that Respondent illegally promised him abenefit, although it is clear that Robinson discussed Har-ris' job with him before Harris decided to go back towork.Harris first testified that Robinson visited his home andasked him what he intended to do during the strike. In thispart of Robinson's testimony no promise of any kind ap-pears, for all Robinson, according to Harris, told him wasthat he was a good employee, that Mrs. Noyes wantedhim back at work, but it was up to him to make the deci-sion. If he did return, Robinson added, his job would be"insured" and he would have nothing to worry about. Atthis point, however, Harris' memory failed him and hehad to be led into stating that Robinson said "I may helpyou," and that by such remark Robinson meant that "if Ineeded an extra day off to take care of some business,[he] would arrange it." Harris went to work that day, hesaid, and telephoned Mrs. Noyes from one of the restau-rants in the Smithville Inn complex. All that he could re-she denied that she had spoken with him at all during this period.Nevertheless, although, I am convinced that the conversation occurredand it bore on the union activities of the employees, Fotiou's vacillationmakes the evidence ofcoerciveinterrogation less than enough to sustainthe necessary burden.9Harris twice said that he did not want to appear as a witness andwanted "no part" in it HISTORIC SMITHVILLE INNcall of their conversation was that she "welcomed himback." Harris' memory did not seem to improve evenafter he read the affidavit he had given the Board duringthe investigation.Robinson denied that he had promised Harris anythingto get him to return to work, and although he did notspecifically deny that he told Harris that he could arrangean extra day off for him if he needed it, he indicated thatemployees do get extra time off with his permission inemergencies.The record also shows that prior to the hearing Harrissigned an affidavit for Respondent's counsel stating, inpart, that no management official had ever promised him"any benefit except protection from unlawful conduct,"that the "only promise of benefit made to me by Mrs.Noyes or Mr. Schmidt was that they would take care ofme and my job so I would not lose it if the union did comein," and that he had been told by undisclosed persons thatsomething might happen to him or his family if he con-tinued to cross the picket line.Ifind, in the circumstances, namely, Harris' poormemory, real or pretended; his prior inconsistent state-ment; Robinson's denial or explanation of whatever fu-ture benefit was mentioned; and the uncertainty and lackof precision regarding the promise itself, that GeneralCounsel has not established this allegation by a prepon-derance of the evidence.5.Respondent's questionnaireThe complaint alleged that "on or about December 18,1966, Respondent ... distributed to, and solicited fromemployees, at its premises, questionnaires which inter-rogated employees about their preference for a Boardconducted election or an impartial card check as a meansofdeterminingunion support among employees."Respondent's answer admitted this allegation, and thequestionnaire is in evidence.The questionnaire, entitled "VOLUNTARY STATE-MENT OF EMPLOYEES," initially notes that althoughthe Employer asks employees to sign it and place their in-itials in the box of their preference, they are under noobligation to do so. The document then informs theemployees that the Union claims to represent amajority of Respondent's employees; the Union wantsthe Employer to regard the showing and counting ofunion application cards as proof of its claim; the Em-ployer prefers a National Labor Relations Board electionto determine whether the employees want a union; theUnion refuses an election as the "method for provingtheir dubious claim and for ending the present picketingand strike;" and the Employer doubts the Union's claimand regards cards as a most unreliable method of showingthe choice of a majority of employees.After the above preamble, the employee is then askedtomark with his initials in the appropriate space hischoice of two alternatives. The first states that he prefersa secret election to determine whether the employees"want or do not want a union." The second states that heprefers a show of union cards to some impartial third10Like in political polls and others in the social field, results obtainedfrom this type of survey are clearly conditioned by environment, timing,the phrasing of the question to mention the number of choice, and bycountless subjective considerations.A strike, like greater socialupheavals, for example, is a factor which would influence an answer Andwhen the question is do you want to vote now, not did you designate theUnion as your representative some time ago, the answers establish83party as the best way of determining the same issue.There is then a space for signature prefaced by a dis-claimer of pressure or undue influence and a statementthat the purpose of the signer is to inform the Employerhow he feels about "alternatives which cause the existingdispute between Historic Smithville Inn and the picketingunions."The questionnaire was utilized long after the Respond-ent had denied the Union's demand for statutory recog-nition.Respondent contends, however, that it wasprovoked by Timperio's oral claims that Respondent'semployees wanted the Union to be recognized on thebasis of a show of cards rather than an election. Schmidtsaid Timperio made this claim twice, once on December17, andagainin January 1967. I have grave doubt thatRespondent prepared the questionnaire because Tim-perio said the employees (as distinguished from theUnion as an entity) wanted a card check rather than avote. The document is dated December 18, only a dayafter Timperio made the claim, and it does not even statethatit isbeing used because the Union claimed that em-ployees,as such,wanted a card check. In any case, I find,on the basis of Board decisions, that the use of thequestionnaire interfered with employee rights under Sec-tion 7 of the Act, and was not protected by the FirstAmendment to the United States Constitution or by Sec-tion 8(c) of the Act, as Respondent contends.The questionnaire is based on the assumption that amajority of employees had signed cards designating theUnion to represent them, for otherwise it waspointless.By telling employees what their employer wanted, sug-gestingthat "the existing dispute" (the strike and picket-ing) could be resolved by a choice between the "alterna-tives," namely a vote or a card check; and by asking thesubjects of the poll to disclose their identities, if theychose, Respondent without legitimate reason impingedupon the right of employees to remain mute and let theUnion speak for them, and subtly coerced them in thedirection their employer wished them to go.' °InStruksnes Construction Co, Inc.,165 NLRB 1062,theBoard announced new standards for judging thelegitimacy of interrogation in this field. The Board said itwas adopting... the following revision of theBlue Flashcriteria:Absent unusual circumstances, the polling ofemployees by an employer will be violative ofSection 8(a)(1) of the Actunlessthe followingsafeguards are observed: (1) the purpose of thepoll is to determine the truth of a union's claimof majority, (2) this purpose is communicated tothe employees, (3) assurances against reprisalare given, (4) the employees are polled by secretballot, and (5) the employer has not engaged inunfair labor practices or otherwise created acoercive atmosphere.In my opinion, Respondent's interrogation did not relateto the truth of the Union's claim of majority but at best towhether employees agreed with their employer or theUnion on the method for resolving the claim. I am also ofnothing reliable about the validity of the Union's "claim of majority"when it was made. This is at least close to inquiring into an employee'sthoughts or afterthoughts to negative the overt action of having signed acard, which the cases say may not be done. See JoySilk Mills v. N.L R.B.,185 F.2d 732 (C.A D.C ), cert. denied 341 U.S 914;N.L.R.B. vSouthbridge Sheet Metal Works Inc, 380 F 2d 851 (C.A 1).350-212 0-70-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe opinion that clear and specific assurancesagainstreprisal if an employee did not sign or indicate his choiceare not contained in the document, and I have also foundthat Respondent engaged in other unfair labor practicesin violation of the Act. But laying all these considerationsto one side, the poll was not by secret ballot, obviously,prefacing a document, the form and thrust of which criesout for personal identification, with the words you "areunder no obligation"to signalthough "your employerasks you to" is not the same as holding a secret-ballotelection with no conditions."I find, on the basis of the principles in the cited case,that, by the use of the questionnaire, Respondent engagedin anadditional violation of Section 8(a)(1) of the Act.C.The Discharge of Margaret JacksonMargaret Jackson had been employed by Respondentas a waitress for a little over 5 years when she wasdischarged on Saturday, December 3, 1966. Jackson wasone of the first to become interested in the Union for sheattended the organizational meeting at the Union's Atlan-ticCity headquarters on November 28, 1966, where sheand a few other employees were given union cards for dis-tribution.Jackson made her first distribution at the Inn on Wed-nesday evening, November 30, when she gave out 11cards and had some returned to her immediately. She saidthat the Respondent knew of this activity because Mrs.Lois Muller, sister of Mrs. Noyes, coowner, was standingnearby, looking at heras she signedup another waitressfor the Union while they sat at a table during a dullperiod. Later that evening, after Jackson had completedher duties and was resting beforeleavingthe restaurant,Gruhle, the dining room manager, told her that Mrs.Noyes was "upset" because union cards were beingpassed out "at work." Gruhle and Noyes did not denythis testimony.-Apparently, Respondent's waiters and waitresses workin pairs, one concentrating on the customers and the otherkitchen. Jackson's partner was James Dent, and as an ad-ditional indication of company knowledge and interest inher union activities, she testified that, on Wednesdayevening, November 30, Dent told her that while he wasin the kitchen, Hand,assistantchef, had put his hand inDent's jacket pocket searching for something. Jackson,in order to find out what was going on, removed the unioncards she had,in her apron pocket to a safer place, and en-tered the kitchen. She said that Hand approached her andsilently put both hands in her apron pockets which con-tained only a pencil and a customer due book. Jacksonasked Hand if he was looking for union cards, and shesaid that he admitted he was, and walked away.Jackson engaged in other union activities. She attendedthe union meetings at Jo-Jo's bar, described above, andshe moved to the Beachcomber with the other employeeson Saturday' night. Thereis no questionthat she was seenat these places by management representatives for Coor-dinatorMiller admitted he saw her at Jo-Jo's, and con-ceded that he probably saw her at the adjoiningBeachcomber. During the week in which the Union heldmeetings at Jo-Jo's, other management representativeswere present; namely, Robinson, Grosscroft, Dominico,and Hand, and Jackson was seen by some of them onsomenights. I have already found that Dominico askedher if she had signed a card, which she admitted, and sheintroduced Hand to Timperio, the president of the Union,no later than Thursday, December 1.Jackson did not work on December 1 and 2, and whenshe reported at her regular time on Saturday, December3, she was not permitted to clock in but was told thatMerrill, the Inn's manager, wanted to talk with her. Be-fore Jackson could find Merrill she was met by Gruhle,who showed her a yellow sheet of paper, containing cer-tain computations which he said had been prepared by thebookkeeping department, and told her that because shehad been late for work on 21 of the preceding 31 days hewas releasing her.Jackson was regularly scheduled to report for work at3:30 p.m., except on Sundays when she reported at 11:30a.m. She conceded that for 3 years or more she wasfrequently late for work and that on Tuesdays she waslater than usual because she had to take her small childfor regular medical treatments. Respondent's officialswere aware of her problem, she said, for they had haddiscussions with her about it. Although she claimed thatshe had never been warned that she would be dischargedif she did not improve, she conceded that she had severalconversations over the years with Gruhle, dining roommanager, about reporting late. She also admitted thatGruhle, Merrill, and she met with Mrs. Noyes on one oc-casion about a year before her discharge. She said, how-ever, and this is uncontradicted, that Mrs. Noyes toldMerrill and Gruhle that Jackson was one of her betterwaitresses and she would "do everything possible" tokeep her employed.Jackson claimed that her discharge, coming as it didwithout warning, was a shock to her, and she stated thatalthough other waiters and waitresses have reported late,no oneto her knowledge has been discharged because ofit. 13Respondent contends that Jackson was dischargedbecause of chronic tardiness. The core of Respondent'sdefense is its claim that it made its decision to dischargeJackson in late November before anyone knew that shewas active in the Union,14 but delayed effecting it untilSaturday, December 3, 1966, on advice of counsel.Mrs.Noyes is coowner and secretary-treasurer ofRespondent. The substance of her testimony is thatalthough Jackson was actually informed about herdischarge on December 3, she had discussed her casewith Merrill and Gruhle at least a week earlier, at whichtime they recommended Jackson's discharge. She told hermanagers that she would give them an answer at the11Any ballot cast in a National Labor Relations Board election whichbears a signature or an identifying mark is void12 In a speech to employees on December 4, 1966,Mrs. Noyes statedthat "On Wednesday, November 30, 1966, we learned for the first timethat the Hotel&Restaurant Employees Union is attempting to organizeour employees."11Termination records of other employees in evidence, which werepresented by Respondent to show that other employees were dischargedfor being late, do not,except in one case(employee Donald Hill, who asdischarged in 1962), bear out Respondent's contention, because in theother cases there were added reasons for discharge, such as, "drunkness,""constantly out," and "failure to report"for work.Moreover, in myopinion, they add little to the case, for, if others were fired for tardiness,the question still remains as to why Jackson, the most tardy of all, was notdischarged until she became active in the Union.14At least one of Respondent's representatives,Merrill,manager of theInn, said that he had no knowledge of Jackson's union activity until he sawher on the picket line on December 7. HISTORIC SMITHVILLE INN85beginning of the following week, and, on Monday,November 28, she advised them she "agreed" with theirrecommendation.Changes in the New Jersey Law regulating wages andhours of employees in establishments such as Respond-ent'swere to go into effect on December 15. Mrs.Noyes said that she and her staff were confused about thelaw's meaning and application and so she telephoned herlabor relations lawyer in New York, N.Y., on November30 and asked him to come to Smithville and interpret theregulations.15 During the telephone conversation, Noyestold her attorney that she had also heard "rumors" thatthe Union was attempting to organize Respondent's em-ployees.When she mentioned this subject, Schmidt toldher to remember what he had told her years before duringanother campaign to organize employees, namely, not tothreaten employees or to discharge anyone until he couldtalk with her. This advice caused Noyes to comment thatshe had aproblem because "we had already made up ourminds to letting" Jackson go, but Schmidt told her to waituntil he got there.Schmidt arrived in Smithville on Saturday, December3.Noyes said a conference was held and Gruhle andMerill were in attendance as needed. Some sort of recordof Jackson's attendance had been compiled whichSchmidt looked at it and, according to Noyes, said thatmanagement was "perfectly justifiedin lettingthe girl goas we had planned to do." Jackson was terminated that af-ternoon.Attorney Schmidt testified that he was retained onNovember 30, 1966, when Mrs. Noyes telephoned himabout the New Jersey wage-and-hour problem. Duringthe course of their conversation she mentioned that shehad heard rumors ofunionactivity the day before andSchmidt then advised her generally, as he had during theearlier effort to organize the Inn, that Respondent shouldmake no promises or threats and should not dischargeanyone. Noyes said that she "had just agreed to dischargea girl named Margaret Jackson," and Schmidt advised herto "hold it up" until he had a chance to talk with her aboutitand "make sure that it is proper." After he arrivedSaturday, December 3, he first met with Respondent'sofficial on the wage-and-hour matter and later discussedJackson. He said he asked for timecards or a summary ofher record, and it was given him. When he asked forrecords of other employees for comparison purposes, hewas assured by those present "there were no employeeswho had a record of tardiness like Margaret Jackson."Schmidt asked the group if anyone knew at the time thedecision was made to fire Jackson that she was a unionmember, and he said that they assured him that theydidn't even know it at the moment. He also asked Mrs.Noyes if anyone had reported that Jackson was engagedin union activity and she said no one had. In that case,and "in view of the serious nature of her tardiness," headvised that there was no legal objection to her dischargeand Mrs. Noyes could do it without being concerned"about any unfair labor practice." Mrs. Noyes, then"confirmed the decision she had already made todischarge" Jackson, Schmidt concluded.John Gruble has been dining room manager for 10years and has supervised Jackson for 5. During the 5years he has known Jackson, no one else has been astardy as she, and he couldn't recall anyone in his entirecareer who matched her record for lateness. He hadspoken with Jackson many times in the past about thisproblem and remembered doing it again in May or June1966.On two occasions, Gruhle, Merrill, and Jacksonmet with Mrs. Noyes to discuss the matter, Gruhle said,but nothing was accomplished because Mrs. Noyeswould not do anything about it. Jackson had testified thatMrs. Noyes had said she was one of her best waitresses,and Gruhle agreed that Jackson "is an excellent waitress,she fulfills her duties probably better than any other ...."Although Jackson should have reported for work at3:30 p.m., she seldom got there before 4:15, Gruhle said,and despite their talks about her habit of being late nearlyevery day, Jackson didn't improve. "In fall or late winter"of 1966, Gruhle and Merrill had another talk withJackson and threatened either to "take that station away"or replace her completely if she didn't conform.16 He saidthat Jackson answered that it was impossible for her to re-port on time. It appears that some arrangement was madefor Jackson to report even later than usual on Tuesdays,but Gruhle said she still couldn't make the extendeddeadline.Finally Gruhle reported Jackson to Merrill and Mrs.Noyes again and recommended her discharge. This oc-curred either in late November or early December, hesaid, and both he and Merrill saw Mrs. Noyes who askedfor "positive proof of" Jackson's tardiness. He obtainedinformation from the accounting department fromJackson's timecards which he recorded on a sheet ofpaper and showed to Mrs. Noyes. He said Mrs. Noyesthen agreed that Jackson should be dismissed.Gruhle said that there was an interval between hisdiscussion with Mrs. Noyes about Jackson and Jackson'sactual dismissal.Asked the reason, he explained that"Merrill and I had discussed this on a Monday, sir, whichwould have been the 28th. Mr. Merrill is off on a Tuesdaynight. Perhaps we could get to Mrs. Noyes then, Monday,he is off all day on Wednesday, we work together onThursday, but I am off Thursday afternoon and I am offallday Friday. So we don't actually get back togetheruntil Saturday."The Jackson matter was discussed in conference byMrs. Noyes, Schmidt, Merrill, and himself, Gruhle said,and Jackson's record was reviewed. Gruhle saw Jacksonat 4 p.m. that day and discharged her, telling her it was fortardiness.Manager Merrill testified that during his 6 years asmanager he knew no other employee who was late forwork as often as Jackson, and he and Gruhle spoke withher on several occasions about it. He said they told herher conduct was "bad for the morale of the entire diningroom organization" and must be "adjusted." Asked if hetold her that if she did not comply, she would beseparated, he replied, "I did, I probably did," butamended his answer to say that he had no particularrecollectionof informing her that she would bedischarged if she did not improve. In any case, he saidthat he and Gruhle visited Mrs. Noyes and recommendedJackson's discharge "just before Thanksgiving," andMrs. Noyes told them to report back for her answer onthe following Monday. This was not the first time he hadrecommended that Jackson be fired for he had done it asearly as 1965 without success. His last recommendationtoMrs. Noyes was in Gruhle's presence, and they hadwith them figures on a yellow pad showing Jackson'srecent record of tardiness. Gruhle and Merrill were both15The hour at which this call was made and completed was not fixedAttorneySchmidt said he was in court and had to return the callis Jackson had one of the best stations in the restaurant. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDuncertain about the dates and content of their conversa-tionswith Jackson about her tardiness. Gruhle wasclearly confused about talking with Jackson in "fall or latewinter" and threatening to replace her. Merrill was sup-posed to have been present at this time, but he had norecollecion of it. I find that any conversations withJackson about her faults in which either Gruhle or Merrillparticipated occurred no later than the summer of 1966and that no one made a direct threat to discharge her ifshe continued to report late.I do not credit the testimony of Respondent's witnessesthatMargaretJacksonwas terminatedwithoutknowledge of her union activities on December 3because of chronic tardiness and that a final decision inher case had been made on November 28. Jackson wasthe worst employee that anyone in management could re-member, as far as her ability to get to work on time wasconcerned, butMrs.Noyes would never consent todischarge her because, as everyone agreed, she was anexcellent waitress. 17 But the strangest thing in this case,next, perhaps, to the timing of Jackson's discharge, is thefailure of Jackson's protector to give any indication in hertestimony about what caused her to reverse her positionand withdraw her support from the employee when shedid.Mrs. Noyes is the key figure in Jackson's case, andIfind her skeletal account of Jackson's last days as awaitress disturbing and indicative of a concealed motive.Not only is there no explanation about her change in at-titude toward Jackson and her known shortcoming,18careful reading of her testimony discloses that she neversaidin so many words that she was unaware of Jackson'sactivitiesin the unionarea and never flatly stated that shefired her because she was always late and for no otherreason.Actually, all that her testimony adds up to is thatshe gave her consent to letting Jackson go and she had notpersonallyobserved any union activity on Jackson's partor by any other employee. It was Schmidt who said thathe asked Noyes and the others if they knew whetherJackson was a member of the Union or had been reportedas such. This does not appear in Noyes' testimony, or inGruhle's or Merrill's, and if Schmidt did ask the questionas he testified, and if Noyes said she was unaware ofJackson's membership or even her loyalties as late asDecember 3, it would not be the first time that a clientmislead an attorney. toCircumstances do not support the contention that afinal decision to discharge Jackson was made on Monday,November 28, but point rather in the other direction.Mrs. Noyes said she "agreed with Merrill and Gruhle" onthe 28th that Jackson should be terminated, but the "tim-ing was up to them." On Wednesday, November 30, herattorney told her not to discharge anyone, she said, andshe agreed. Nevertheless she made no effort to counter-mand her instructions to Gruhle and Merrill, had no wayof knowing whether Jackson had already been fired orwas going to be fired, and, indeed, made no investigationof her status at all. She admitted that she took no steps tomake sure that Jackson would still be employed when her17 Jacksonasked for Tuesday as her day offbecause shehad greater dif-ficultygetting to work on timethat day, but Gruhle refused it. She alsoasked him to assign her to another dining roomwhere her tardiness wouldbe less important,but Gruhlealso refusedthis request because "she wasa good employee,a good waitress."18 Jackson's habit of lateness had not worsened during the month beforeher discharge;ifanything,she had improved somewhat, as her timerecords show.attorney arrived on Saturday, December 3, to discuss thelabor relations situation with her, including the proprietyof her decision to let Jackson go. Jackson was eliminatedquickly and contrary to custom, and these are circum-stances indicating that the actual decision was made onSaturday, December 3. Mrs. Noyes said that "normally"an employee is permitted to finish the week, which endson Sunday, if they are being terminated, but, she said "ifa person had done something very wrong, we would lethim go immediately." Jackson was not permitted to finishthe week, and was not even permitted to work Saturday,and this is an added indication that she had donesomething "wrong" or different at least from her long-tolerated tardiness. Finally, in this area, Merrill's andGruhle's testimony does not really support the positionthat on November 28 they had been authorized todischarge Jackson at a time to be decided by them. Theynever said so. All that Merrill said was said was that whenhe and Gruhle saw Mrs. Noyes about Jackson beforeThanksgiving she told them she wanted to think about itand to return on Monday. His testimony is silent aboutwhat happened on Monday, November 28.Gruhle's explanation of the time which elapsedbetween decision and discharge is even inconsistent withMrs. Noyes'. I have set it out above as he gave it; in sum,he said that he and Merrill couldn't "actually get backtogether until Saturday" to see Mrs. Noyes because theyhad different days off. There was no reason to see Mrs.Noyes again if he had been authorized to fire Jackson,and there would appear to be no reason for further discus-sions with Merrill, if that is what he meant, when hefinallyhad been given his long-sought permission todischarge her. I am convinced, and I find, that if Merrilland Gruhle had discussions with Mrs. Noyes prior toNovember 28 in which Jackson's discharge was recom-mended or requested, Mrs. Noyes made no decision inthe matter on November 28, but kept the case in herhands and under advisement as she always had in the pastuntil she made her "final" decision on December 3. I alsofind that by December 3 Respondent's officials werefully aware of the extent of Jackson's involvement inunion activities.Mrs. Noyes testified that at the time of her telephoneconversation with Schmidt on November 30 she had al-ready heard rumors of a union meeting in Atlantic Cityand meetings at Jo-Jo's bar. The meeting in Atlantic Citywas on November 28 at union headquarters and is theone which Jackson attended with a small group of otheremployees.The meetings at Jo-Jo's have been fullydescribed, of course, and Jackson attended them all.Jackson testified credibly that on Wednesday, November30, during the evening, she began her distribution ofunion cards at the Inn. She said that Mrs. Muller, Mrs.Noyes' sister, saw her but Mrs. Muller denied it.20 I amunable to resolve this conflict. Jackson seemed to betelling the truth and it seems that Mrs. Muller andwaitressMoore were actually where Jackson said they11Schmidt couldn't know what was in his client's mind;all that he coulddo was to advise on the basis of what he was told.20 Employee Elizabeth Moore, who Jackson said was standing next toand talking with Mrs. Muller at the time, did not help to resolve this issuein her testimony. Strangely enough, she said she recalled an incident whenshe and Mrs.Muller were watching Jackson,but said"she never seenanything." HISTORIC SMITHVILLE INN87were, but Muller also appeared candid. In any case, I findthat Jackson was distributing cards, as she testified, andthat, in addition, Gruhle told her that evening that Mrs.Noyes was "upset" because union cards were beingpassed out at work.21 I also credit Jackson as against Su-pervisor Hand in her testimony that, on Wednesday even-ing,November 30, Hand put his hands in her apronpockets searching for union cards. Hand's denial wasweak and ineffectualHe admitted that he might havebeen looking for a pencil. Hand also admitted that he wasaware of union activity at the Inn before December 1,because "it was rumored" and had also seen a unioncard.22Hand was present at Jo-Jo's bar on December 1. In-consistently, he testified that he did not know thatJackson was then active for the Union, but he admittedthat she introduced him to Timperio, the Union's pres-ident, that night, and he reported this fact to SupervisorRobinson the next day.I have found earlier that Frank Dominico, another ofRespondent's supervisors, was present at Jo-Jo's bar onmany nights when union meetings were held and that heasked Jackson if she had signed a card. Even if Dominicohad not asked this question, he could not have failed tosee and know whatunionactivitieswere going on at Jo-Jo's;and Jackson was an important part of them.Dominico also conceded that he was aware of some unionactivities early that week.I have also found that Charles Miller was also presentat Jo-Jo's at least on December 1 and 3, and so onDecember 1 he was clearly in a positionto seethat unionactivitieswere going on and that Jackson was a part ofthem.In sum,regarding Respondent's knowledge, despiteRespondent's witnesses' attempts to understate whatthey knew or clearly believed, it was well known thatunionactivity had commenced at theInn duringthe firstpart of the week of November 28 and was continuing dur-ing the week at Jo-Jo's bar. Respondent was more thanmildly interested in the union activities of its employeesand the identity of those engaged in them. Jackson wentto the first unionmeeting,distributedunioncards atwork, went to allmeetingsat Jo-Jo's bar and did not con-ceal her activity frommanagementafterWednesday,November 30. I find that by that time and certainly be-fore her discharge on Saturday, December 3, Respondentwell knew that Jackson was active for the Union.Respondent was not neutral in the campaign to or-ganize its employees, rather it opposed the Union andwas hostile to it. Although'Respondent's written commu-nications to its employees are not alleged to have violatedthe Act and seem to be protected by Section 8(c) of theAct, they are not as objective as Respondent contends,and taken with other facts show a definiteunion animus.23Employee John Bora was told by coowner Mr. Noyeson the first day of the strike while he was picketing that hewas "done here." Mr. Noyes weakly denied the threatand admitted that he was angry at the time. Bora was cor-roborated by employee McAndrews, and I find thatNoyes made the remark.Mrs. Noyes made a speech to employees on December4 from a prepared text.It seems,however, that she de-parted from the script prepared by her attorney, becauseemployee Smith testified, and Mrs. Noyes did not con-tradict him, that she told employees that she knew of theunionactivity, that the Union's officials were racketeers,that the employees should be careful about what theywere doing, and that she could not see what the Unioncould do for employees that she couuld not do for them.Smith also testified that sometime before Christmas Mer-rillaccused him of "talking about theunion again" andtold him to get the "hell back to your station and staythere." I credit Smith's testimony. Smith also testified,but Gruhle denied it, that on December 2 or 3, Gruhlewarned him to be careful because he had orders to put"pressure" on him. I credit this testimony.I find and conclude that when Respondent dischargedMargaret Jackson on December 3, 1966, it was substan-tiallymotivated by union considerations in doing so.Summarized briefly, my conclusion is based upon thesesalient factors: Jackson, an excellent waitress and anearly, active and knownunionorganizer, was discharged,suddenly and without warning, at the height of theUnion's campaign, and on the very day the Respondentreceived the Union's demand for recognition, allegedlyfor something she had been constantly and notoriouslydoing during her 5 years of employment. Respondent op-posed the Union and kept its activities under surveil-lance. To rebut General Counsel'sprima faciecase ofdiscrimination, Respondent offered evidence, purportingto offset the strong inference in Jackson's favor whichmight be drawn from the timing of her discharge, which Ihave discredited, for reasons stated, both as to the allegedtime the decision was made to discharge Jackson and thereason for it. Succinctly, Respondent's asserted reasonfor its action is pretextual. By discharging Jacksonbecause of her union activities, Respondent violated Sec-tion 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section III,above, occurring in connection with the operations of theCompany described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.21 Supervisor Dominico was given a union card by one of his employeesand he showed it to Mrs. Noyes early that week. Gruhle testified that dur-ing this important week there "were rumors of union activity and we wereinterested in what was going on-"22 I credit James Dent's denial that Hand searched him and that he toldJackson soNevertheless,Jackson's testimony was in all significantrespects It must also be noted that Dent said that he had heard"rumors"that Hand was looking for a union card, that the rumor was "all over theInn," and that he told Jackson about it.He seemed to contradict himselfabout telling Jackson, but he also said she said that Hand might look in hispockets It seems there was a conversation in this area,therefore.23Mrs. Noyes' written text of her December 4 speech reads, in part,that the Company does not think it would be to the employees' advantageto join a union and will exercise its right of free speech to persuade em-ployees not to vote for a union Another document, which Respondentdistributed to employees in January 1967 (Resp. Exh 20aa), is, to saythe least, a pitch or individual bargaining against collective bargaining,for it states, in part, that union organizers are "strangers" and there isnothing that the Company would give the employees at the request of"such strangers" that it would not "be more willing to give directly toyou at your own request." 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYIt having been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, it will be recommended that the Respond-ent cease and desist therefrom and take certain affirma-tive actiondesignedto effectuate the policies of the Act.Itwill be recommended that the Respondent offer em-ployeeMargaret Jackson immediate and full reinstate-ment to her former or substantially equivalent position,without prejudice to seniority and other rights andprivileges,and makeher whole for any loss ofearningsshe may have suffered by reason of the discriminationagainsther by payment to her of a sum of money equal tothat which she would have earned as wages from the dateof the discrimination against her to the date of offer ofreinstatement less interim earnings,and in a manner con-sistentwith Board policy set out in F.W. WoolworthCompany,90 NLRB 289. Interest on backpay shall becomputed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.Itwillalso be recommended that the Respondentpreserve and, upon request, make available to the Board,payroll and other records to facilitate the computation ofbackpay.Itwill also be recommended, in view of the nature ofthe unfair labor practices the Respondent has engaged in,that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of theAct.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3.By discharging Margaret Jackson as found herein,the Respondentengaged inunfair labor practices withinthe meaning of Section 8(a)(3), and(1) of the Act.4.By engaging in the conduct found to be violationsset forth in section III B,the Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaningof Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that Historic Smithville Inn and Quail Hill,Smithville, New Jersey, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in the Union, or in anyother labor organization, by discharging, laying off, or24 In the event that this RecommendedOrderis adoptedby the Board,the words"a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder ofa Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforcedby a decree of a United StatesCourt of Appeals,the words"a Decreeof the United States Court of Ap-peals Enforcing an Order" shall be substitutedfor the words "aDecisionand Order."otherwise discriminating in regard to the hire or tenure ofemployment of employees, or any term or condition ofemployment.(b) Interrogating its employees as to their sympathiesfor or activities on behalf of the Union, or any other labororganization, in amanner constituting interference,restraint, or coercion in violation of Section 8(a)(1) of theAct.(c)Keeping union meetings or other union activities ofemployees under surveillance.(d)Threatening employees with discharge if they goon strike.(e)Coercively polling employees about how they wishto exercise their rights under Section 7 of the Act.(f)In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activi-ties except as qualified by Section 8(a)(3) of the Act, asamended.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer to Margaret Jackson immediate and full rein-statement to her former or substantially equivalent posi-tion without prejudice to her seniority or other rights andprivileges, and make her whole. for any loss of earningsshe may have suffered by reason of Respondent's dis-crimination against her as set forth in that section of theTrial Examiner's Decision entitled "The Remedy."(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofAmerica of her right to full reinstatement upon applica-tion in accordance with the Selective Service Act andUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, all payroll records and other recordsnecessary to analyze the amounts of backpay as set forthin "The Remedy" section of this Decision.(d)Post at its Smithville, New Jersey, restuarants in-volved herein copies of the attached notice marked"Appendix. 1124 Copies of said notice, on forms providedby the Regional Director for Region 4, after being dulysigned by Respondent or its representatives,shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 4, in writ-ing, within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.2525 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith." APPENDIXHISTORIC SMITHVILLE INN89NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in Hotel,Motel and Restaurant Employees Union, Local508,AFL-CIO, or any other labor organization, bydischarging or refusing to reinstate any of our em-ployees, or in any manner discriminating in regard totheir hire or tenure of employment, or any term orcondition of employment.WE WILL NOT interrogate employees concerningactivities on behalf of the above-named or any otherlabor organization, in a manner constituting inter-ference, restraint , or coercion violative of Section8(a)(a) of the Act.WE WILL NOT threaten employees with dischargeor other reprisals, in order to discourage union mem-bership or activities.WE WILL NOT engage in surveillance of unionmeetings or activities.WE WILL NOT conduct polls of our employees inwhich we ask them how they want to exercise therightswhich the National Labor Relations Actguarantees them.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor or-ganizations, to join or assist the above-named or anyother labor organization to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities ex-cept to the extent that such rights may be affected byan agreement requiring membership in a labor or-ganizationasaconditionof employment asauthorized in Section 8(a)(3) of the Act, as amended.WE WILL offer to Margaret Jackson immediate andfull reinstatement to her former or a substantiallyequivalent position without prejudice to seniorityand other rights and privileges and make her wholefor any loss of pay suffered as a result of discrimina-tion against her.DatedByHISTORIC SMITHVILLE INNAND QUAIL HILL(Employer)(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of her right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1700 BankersSecurities Building,Walnut & Juniper Streets, Philadel-phia, Pennsylvania 19107, Telephone 597-7601.